DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 01/11/19 are acceptable.
Allowable Subject Matter
Claims 1-22 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a method of operating a power switch driver circuit including the limitation “comparing, by a first comparator of the power switch driver circuit, a first voltage at the control terminal of the power switch with a first pre-determined threshold; and starting monitoring a desaturation condition of the power switch a pre-determined period of time after detecting that the first voltage is above the first pre-determined threshold, wherein monitoring the desaturation condition comprises monitoring a second voltage at a load path terminal of the power switch” in addition to other limitations recited therein.
Claim 12 is allowed because the prior art of record fails to disclose or suggest a power switch driver circuit including the limitation “wherein the desaturation detection circuit is configured to detect a desaturation condition of the power switch, wherein the desaturation detection circuit is further configured to be disabled before the timer finishes counting the pre-determined period of time and enabled after the timer finishes 
Claim 20 is allowed because the prior art of record fails to disclose or suggest a gate driver integrated circuit including the limitation “a second comparator having a first input terminal coupled to a second reference voltage node configured to receive a second reference voltage, and a second input terminal configured to be coupled to a load path terminal of the power switch; and a clamping circuit coupled to the second input terminal of the second comparator” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838